Exhibit 99.1 INCOME FUND TEN, LLC PORTFOLIO OVERVIEW SECOND QUARTER 2007 ICON Income Fund Ten, LLC - Second Quarter 2007 Portfolio Overview - Dear Member of ICON Income Fund Ten, LLC: ICON Income Fund Ten, LLC (“Fund Ten”) raised $150,000,000 commencing with its initial offering on June 2, 2003 through the closing of the offering on April 5, 2005.As of July 31, 2007, Fund Ten had 148,659 limited liability company shares outstanding.During the reporting period, Fund Ten continued to function in its “Operating Period” and no additional members were admitted. During the Operating Period, Fund Ten has been seeking to purchase additional equipment subject to lease.The leased equipment in Fund Ten’s portfolio is comprised of two categories: growth leases, where the rental cash flows have been assigned or pledged to a lender, and income leases, where Fund Ten retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Ten to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Ten’s manager, ICON Capital Corp. (the “Manager”), expects that the future value of the equipment in growth leases will be greater than Fund Ten’s initial cash investment. Cash generated from these investments has facilitated Fund Ten’s distributions to investors.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to investors. Fund Ten’s Operating Period is anticipated to continue until April 2010 – a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Operating Period, Fund Ten will enter its “Liquidation Period” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it broadened the scope and reach of its VoIP services for customers around the world by extending its Global Crossing VoIP Local Service to six more European countries and three in Latin America.(Source:Global Crossing press release, dated June 7, 2007) Neither Fund Ten nor the Manager accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Portfolio Overview Fund Ten has invested both directly and indirectly through joint ventures with its affiliates.As of June 30, 2007, Fund Ten’s portfolio consisted primarily of the following investments: Income Leases ·A 30.6% interest in a joint venture which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing. Fund Ten’s purchase price for its interest was approximately $7,695,000. The lease expires on March 31, 2010. ·A 72.3% interest in a separate joint venture which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing and Global Crossing North American Networks, Inc.Fund Ten’s purchase price for its interest in the joint venture was approximately $10,044,000. The lease expires on October 31, 2010. -1- ·A 100% interest in the entity which purchased hospital bedside entertainment and communication terminals on lease to Premier Telecom Contracts Limited (“Premier Telecom”). The terminals are installed in several National Health Service hospitals throughout the United Kingdom.Premier is one of four companies in the United Kingdom to receive the right to install and operate the equipment in hospitals, and it has the exclusive right to install and operate the equipment in thirteen hospitals. The base term of the lease, which commenced on January 1, 2006, is seven years.Fund Ten, through a wholly-owned entity, paid approximately $13,945,000 (£8,091,000) for the equipment. ·101 Noritsu QSS-3011 digital mini photo development labs on lease to Rite Aid Corporation.The leases expire at various times from November 2007 to September 2008. Fund Ten’s purchase price was approximately $9,100,000. ·Two Mitel Networks office phone systems and phones leased to CompUSA, Inc.Each phone system is subject to a lease which is scheduled to expire in December 2009 and the other phones are subject to a lease which is scheduled to expire in December 2008.Fund Ten acquired the equipment for approximately $4,029,000. ·A 75% interest in the unguaranteed residual values of a portfolio of leases currently in effect with various lessees in the United Kingdom. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. All of the leases expire at various dates through August 30, 2009. Fund Ten’s purchase price was approximately $2,843,000. ·A 100% interest in steering column production and assembly equipment that is on lease to Anchor Tool & Die Co. Fund Ten was assigned and assumed the rights to the lease for approximately $2,817,000. The lease term expires on September 30, 2009. ·Four double box girder cranes leased to WPS, Inc., purchased for approximately $894,000. The lease commenced on April 1, 2005 and has a lease term of 48 months. ·Refrigeration equipment on lease to P.W. Supermarkets, Inc. (“PW Supermarkets”).Fund Ten’s purchase price of this equipment was approximately $723,000.The term of the lease has been extended from July 2007 to July 2008. ·Material handling equipment leased to Saturn Corporation.Fund Ten was assigned and assumed the rights to the lease for approximately $594,000.The lease is scheduled to expire on September 30, 2011. ·A 74% interest in ICON GeicJV, which purchased information technology equipment, such as Sun servers, HP servers, Dell desktop computers and Panasonic laptop computers, subject to a three-year lease with Government Employees Insurance Company (“GEICO”), a wholly-owned subsidiary of Berkshire Hathaway Inc.Fund Ten contributed approximately $4,331,000 for the equipment that was purchased by the joint venture.The lease expired on March 31, 2007 and GEICO returned the majority of the equipment.GEICO continues to lease a small portion of the equipment on a month-to-month basis. -2- Growth Leases ·Three 3,300 TEU (twenty-foot equivalent unit) container vessels on bareboat charter lease to ZIM Israel Navigation Co. Ltd. ("ZIM").Two of the three vessels (ZIM Korea and ZIM Italia) were constructed in 1991, while the remaining vessel (ZIM Canada) was built in 1990. The bareboat charters for ZIM Canada and ZIM Korea run through June 2009, while ZIM Italia’s charter expires in December 2009.Fund Ten acquired the vessels for $107,220,000, comprised of approximately $28,770,000 in cash and borrowings ofapproximately $78,450,000 secured by three non-recourse mortgages. Investments in Unguaranteed Residual Values During July 2006,Fund Ten entered into a purchase and sale agreementwith Key Finance Group,Ltd. (a United Kingdom based company), pursuant to which it acquired an interest in the unguaranteed residual values of technology equipment currently on lease to various lessees located in the United Kingdom for approximately $782,000 (£422,000).These leases have expiration dates ranging from December 2006 through March 2015. Equipment Held for Sale The equipment returned by GEICO, which has not been sold, is actively being remarketed by the Manager, and has a net book value of approximately $518,000. Asset Dispositions ·Fund Ten owned a 50% interest in a joint venture which purchased digital audio/visual entertainment systems subject to a lease with AeroTV Ltd. (“AeroTV”), a provider of on board digital audio/visual systems for airlines, rail and coach operators in the United Kingdom.Fund Ten’s purchase price for its interest in the joint venture was approximately $2,776,000.The joint venture only funded approximately $1,357,000 for the purchase of the equipment. On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed and subsequently filed for insolvency protection in the United Kingdom. On February 20, 2007, the joint venture sent a notice to AeroTV terminating the Master Lease Agreement.On April 18, 2007, the joint venture filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud.Subsequently, the joint venture received a default judgment against the AeroTV director. The joint venture is currently in the process of registering and executing the judgment.At this time it is not possible to determine the ability to collect the judgment. On February 20, 2007, the joint venture wrote off its leased assets and recognized a loss of approximately $153,000. During March 2007, the joint venture collected approximately $218,000 of the remaining rent balance.In April 2007, all the remaining amounts previously contributed to the joint venture for the purchase of the equipment were returned to Fund Ten and its affiliate with accrued interest.Fund Ten’s share of the returned funds was approximately $2,607,500. ·As of June 30, 2007, Fund Ten sold a majority of its Boeing 767 aircraft rotables and accessories previously leased to Flugfelagid Atlanta hf, doing business as Air Atlanta Icelandic. Fund Ten purchased the equipment in September 2003 for $3,600,000. Fund Ten has received approximately $3,990,000 in combined rental and sales proceeds. -3- 10% Status Report As of the end of the reporting period, the ZIM Canada, ZIM Korea and ZIM Italia were the only three assets that individually constituted at least 10% of the aggregate purchase price of Fund Ten’s asset portfolio.Each vessel will remain on bareboat charter during the next year with 23, 23 and 30 monthly payments remaining, respectively, as of June 30, 2007.At the time Fund Ten acquired these vessels, the vessels were previously commissioned, and to the best of the Manager’s knowledge, each vessel remains seaworthy, in efficient operating condition and good state of repair as required under each charter. Events Subsequent to June 30, 2007 On July 24, 2007, Fund Ten and an affiliate, formed a joint venture with interests of 51% and 49%, respectively. The joint venture purchased one Aframax 98,507 DWT product tanker - the Mayon Spirit – from an affiliate of Teekay Corporation (“Teekay”). The purchase price for the Mayon Spirit was approximately $40,250,000, comprised of the capital contribution to the joint venture of approximately $15,312,000 and approximately $24,938,000 of non-recourse debt.Simultaneously with the purchase of the Mayon Spirit, the joint venture chartered the vessel back to Teekay for a term of four years, which commenced on July 24, 2007. Distribution Analysis During the reporting period, Fund Ten continued to make monthly distributions at a rate of 8.6% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Ten has made forty-eight monthly distributions to its members.During the six months ended June 30, 2007, Fund Ten paid cash distributions to its additional members of approximately $6,392,913.As of June 30, 2007, a $10,000 investment made at the initial closing would have received $3,373 in cumulative distributions representing a return of approximately 33% of such initial investment. Fund Summary Offering Period 6/2/2003- 4/5/2005 Size of offering $150,000,000 Original No. of Investors 4,393 Estimated start of Fund liquidation 4/5/2010 Outlook and Overview The PW Supermarkets lease is the next lease scheduled to expire, in July 2008. As of June 30, 2007, Fund Ten had $18,594,398 in cash and cash equivalents on hand.Substantially all of Fund Ten’s cash flows are derived from income leases.On a monthly basis, Fund Ten deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors.Fund Ten is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility. Under the terms of the facility, the borrowers may borrow (subject to a borrowing base) an amount up to $17,000,000 on a joint and several basis. As of June 30, 2007, Fund Ten had not borrowed any amount under the facility and the total amount outstanding under the facility was $6,755,000. -4- ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (Unaudited) 2006 Cash and cash equivalents $ 18,594,398 $ 5,685,688 Investments in finance leases: Minimum rents receivable 21,540,184 22,975,426 Estimated unguaranteed residual values 2,207,045 2,160,615 Initial direct costs, net 162,968 182,049 Unearned income (9,757,373 ) (10,899,809 ) Net investments in finance leases 14,152,824 14,418,281 Investments in operating leases: Equipment, at cost 140,224,061 145,214,350 Accumulated depreciation (51,936,753 ) (45,418,818 ) Net investments in operating leases 88,287,308 99,795,532 Investments in joint ventures 5,930,903 17,024,799 Investments in unguaranteed residual values 1,718,671 2,409,009 Equipment held for sale or lease, net 535,478 17,500 Interest rate swap contracts 620,013 754,521 Restricted cash 1,464,000 1,464,000 Prepaid service fees, net 154,619 1,024,155 Other assets, net 143,807 2,912,372 Total assets $ 131,602,021 $ 145,505,857 LIABILITIES AND MEMBERS' EQUITY Liabilities: Notes payable - non-recourse $ 38,117,363 $ 45,769,691 Accounts payable and other liabilities 372,619 509,945 Deferred rental income 1,108,146 1,355,712 Due to Manager and Affiliates, net 59,375 60,271 Minority interest 3,499,511 4,039,195 Total liabilities 43,157,014 51,734,814 Commitments and Contingencies Members' equity: Manager (one share outstanding, $1,000 per share original issue price) (450,448 ) (401,837 ) Additional Members (148,603 and 148,730 shares outstanding, $1,000 per share original issue price) 85,660,348 90,581,159 Accumulated other comprehensive income 3,235,107 3,591,721 Total members' equity 88,445,007 93,771,043 Total liabilities and members' equity $ 131,602,021 $ 145,505,857 -5- ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income $ 7,109,323 $ 6,850,602 $ 14,547,609 $ 13,402,503 Finance income 676,194 - 1,358,145 - Income from investments in joint ventures 150,914 425,955 376,791 702,185 Net gain on sales of equipment 32,814 (6,422 ) 150,879 (3,696 ) Net gain on foreign currency transactions 325,267 - 328,228 26,713 Interest and other income 67,422 155,197 154,148 315,808 Total revenue 8,361,934 7,425,332 16,915,800 14,443,513 Expenses: Depreciation and amortization 5,592,407 6,294,050 11,962,850 12,596,836 Interest 529,139 730,235 1,114,918 1,564,437 Management fees - Manager 463,904 449,573 1,052,264 897,410 Administrative expense reimbursements - Manager 180,746 217,430 391,283 504,761 General and administrative 182,507 105,242 640,984 280,078 Minority interest 93,023 10,542 157,026 21,636 Total expenses 7,041,726 7,807,072 15,319,325 15,865,158 Net income (loss) $ 1,320,208 $ (381,740 ) $ 1,596,475 $ (1,421,645 ) Net income (loss) allocable to: Additional Members $ 1,307,006 $ (377,923 ) $ 1,580,510 $ (1,407,429 ) Manager 13,202 (3,817 ) 15,965 (14,216 ) $ 1,320,208 $ (381,740 ) $ 1,596,475 $ (1,421,645 ) Weighted average number of additional member shares outstanding 148,640 148,916 148,662 149,019 Net income (loss) per weighted average additional member share $ 8.79 $ (2.54 ) $ 10.63 $ (9.44 ) -6- ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity For the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (Unaudited) Accumulated Other Total Additional Additional Managing Comprehensive Members' Member Shares Members Member Income (Loss) Equity Balance, January 1, 2006 149,174 105,724,368 (252,770 ) (22,194 ) 105,449,404 Additional member shares redeemed (444 ) (385,563 ) - - (385,563 ) Cash distributions to members - (12,805,418 ) (129,348 ) - (12,934,766 ) Change in valuation of interest rate swap contracts - - - (243,456 ) (243,456 ) Change in valuation of warrants held by a joint venture - - - 538,072 538,072 Foreign currency translation adjustment - - - 3,319,299 3,319,299 Net loss - (1,952,228 ) (19,719 ) - (1,971,947 ) Balance, December 31, 2006 148,730 90,581,159 (401,837 ) 3,591,721 93,771,043 Additional member shares redeemed (71 ) (59,612 ) - - (59,612 ) Cash distributions to members - (3,196,955 ) (32,292 ) - (3,229,247 ) Change in valuation of interest rate swap contracts - - - (164,805 ) (164,805 ) Change in valuation of warrants held by a joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustment - - - 146,150 146,150 Net income - 273,504 2,763 - 276,267 Balance, March 31, 2007 148,659 87,598,096 (431,366 ) 3,099,385 90,266,115 Additional member shares redeemed (56 ) (48,797 ) - - (48,797 ) Cash distributions to members - (3,195,957 ) (32,284 ) - (3,228,241 ) Change in valuation of interest rate swap contracts - - - 30,297 30,297 Change in valuation of warrants held by a joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustment - - - 121,667 121,667 Net income - 1,307,006 13,202 - 1,320,208 Balance, June 30, 2007 148,603 85,660,348 (450,448 ) 3,235,107 88,445,007 -7- ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,596,475 $ (1,421,645 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (8,784,000 ) (8,784,000 ) Finance income (1,358,145 ) - Income from investments in joint ventures (376,791 ) (702,185 ) Net gain on sales of equipment (150,879 ) 3,696 Depreciation and amortization 11,962,850 12,596,836 Interest expense on non-recourse financing paid directly to lenders by lessees 1,114,918 1,529,937 Minority interest 157,026 21,636 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 1,903,147 - Due to Manager and affiliates, net (9,710 ) (6,668 ) Other assets 2,643,362 (809,739 ) Accounts payable and other liabilities (233,501 ) (925,244 ) Deferred rental income (247,566 ) 164,007 Net cash provided by operating activities 8,217,186 1,666,631 Cash flows from investing activities: Investments in operating leases, net of security deposit assumed - (3,072,034 ) Proceeds from sales of equipment and unguaranteed residual values 767,132 2,405,854 Distributions received from joint ventures 11,186,287 772,187 Restricted cash provided - 733,792 Net cash provided by investing activities 11,953,419 839,799 Cash flows from financing activities: Cash distributions to members (6,457,488 ) (6,472,432 ) Distributions to minority interest holders in joint ventures (696,710 ) (240,222 ) Additional member shares redeemed (108,409 ) (262,175 ) Net cash used in financing activities (7,262,607 ) (6,974,829 ) Effects of exchange rates on cash and cash equivalents 712 (95,607 ) Net increase (decrease) in cash and cash equivalents 12,908,710 (4,564,006 ) Cash and cash equivalents, beginning of the period 5,685,688 24,242,517 Cash and cash equivalents, end of the period $ 18,594,398 $ 19,678,511 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse notes payable directly to lenders by lessees 8,784,000 8,784,000 Transfer of investments in lease assets to equipment held for sale or lease, net 517,978 - Transfer from restricted cash to investments in operating leases - 1,599,797 Accrued legal fees for an investment in joint ventures 112,292 - Transfer from investments in unguaranteed residual values to investments in operating leases 326,402 100,433 -8- Transactions with Related Parties The Manager performs certain services relating to the management of Fund Ten’s equipment leasing activities. Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager that are necessary to Fund Ten’s operations. These costs include the Manager’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs, that are charged to Fund Ten based upon the percentage of time such personnel dedicate to Fund Ten. Excluded are salary and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in the Manager. The Manager also has a 1% interest in Fund Ten’s profits, losses and distributions. Fund Ten paid distributions to the Manager of approximately $65,000 for the six months ended June 30, 2007. The Manager’s interest in Fund Ten’s net income (loss) for the three months ended June 30, 2007 and 2006 was $13,302 and $(3,817), respectively.The Manager’s interest in Fund Ten’s net income (loss) for the six months ended June 30, 2007 and 2006 was $15,965 and $(14,216), respectively. Fees and other expenses paid or accrued by Fund Ten to the Manager or its affiliates for the three and sixmonth periods ended June 30, 2007 and 2006, were as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Management fees (1) $ 463,904 $ 449,573 $ 1,052,264 $ 897,410 Administrative expense reimbursements (1) 180,746 217,430 391,283 504,761 $ 644,650 $ 667,003 $ 1,443,547 $ 1,402,171 (1)Charged directly to operations. *Members may obtain a summary of administrative expense reimbursements upon request. Your participation in Fund Ten is greatly appreciated and we look forward to sharing future successes. Sincerely, ICON Capital Corp., Manager Thomas W. Martin Chairman, Chief Executive Officer and President ICON is committed to protecting the privacy of its investors in compliance with all applicable laws.Please be advised that, unless required by a regulatory authority such as the NASD or ordered by a court of competent jurisdiction, ICON will not share any of your personally identifiable information with any third party. -9- Forward-Looking Information - Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, or the PSLRA.These statements are being made pursuant to PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases ofsimilar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside of our control that may cause actual results to differ materially from those projected. Additional Required Disclosure To fulfill our promises to you we are required to make the following disclosures when applicable: A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you. It is typically filed either 45 or 90 days after the end of a quarter or year, respectively. Usually this means a filing will occur on or around March 30, May 15, August 15, and November 15 of each year. It contains financial statements and detailed sources and uses of cash plus explanatory notes. You are always entitled to these reports. Please access them by: • Visiting www.iconcapital.com or • Visiting www.sec.gov or • Writing us at: PO Box 192706,San Francisco, CA94119-2706 We do not distribute these reports to you directly in order to keep Fund Ten’s expenses down as the cost of mailing this report to all investors is significant. Nevertheless, the reports are immediately available on your request. -10-
